UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4227


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ABRAHAM JIMENEZ-MANUEL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:11-cr-00259-HEH-1)


Submitted:   October 2, 2012                 Decided:   October 9, 2012


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Valencia D.
Roberts, Assistant Federal Public Defender, Patrick L. Bryant,
Appellate Attorney, Richmond, Virginia, for Appellant.    Neil H.
MacBride, United States Attorney, S. David Schiller, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Abraham          Jimenez-Manuel        (“Jimenez”)          pled       guilty     to

illegal reentry after removal as a convicted felon, in violation

of   8   U.S.C.    § 1326(a),          (b)(1)      (2006).        The    district         court

sentenced him to twenty-one months’ imprisonment and a term of

three years’ supervised release.                   On appeal, Jimenez challenges

the procedural reasonableness of the sentence, contending that

the district court failed to adequately explain the imposition

of a three-year term of supervised release when he was to be

deported    after       serving       his   term    of    imprisonment.             See     U.S.

Sentencing    Guidelines           Manual     (“USSG”)       § 5D1.1(c)        &    cmt.     n.5

(2011); see USSG app. C., amend. 756 (effective Nov. 1, 2011).

We affirm.

            When rendering a sentence, the district court “must

adequately explain the chosen sentence to allow for meaningful

appellate     review         and    to      promote      the     perception          of     fair

sentencing.”        Gall v. United States, 552 U.S. 38, 50 (2007).

However, a district court is not required to discuss the 18

U.S.C.     § 3553(a)         (2006)      sentencing       factors       in     a    checklist

fashion.     United States v. Johnson, 445 F.3d 339, 345 (4th Cir.

2006).      Furthermore,           “[w]hen    imposing       a   sentence          within    the

Guidelines,    .    .    .    the     explanation        need    not    be   elaborate        or

lengthy.”     United States v. Hernandez, 603 F.3d 267, 271 (4th

Cir. 2010).

                                              2
            On appeal, we review a sentence, “whether inside, just

outside, or significantly outside the Guidelines range[] under a

deferential abuse-of-discretion standard.”                           Gall, 552 U.S. at

41.   Because Jimenez did not object below to the adequacy of the

district court’s explanation for the sentence it imposed, our

review is for plain error.             United States v. Lynn, 592 F.3d 572,

577-78 (4th Cir. 2010); see United States v. Olano, 507 U.S.

725, 731-32 (1993) (detailing plain error standard).

            After     review    of     the          sentencing       transcript       and    the

parties’ briefs, we conclude that the district court adequately

explained    its     imposition       of    a       three-year       term    of     supervised

release.       The    court     considered            Jimenez’       extensive        criminal

history and prior unauthorized entries into the United States as

well as the § 3553(a) factors.                  The court particularly condemned

Jimenez’     acts    of   domestic         violence,           one   of     which     occurred

shortly     after     Jimenez        was     shown        leniency          by    immigration

officials.     Taking the facts and circumstances of Jimenez’ case

into consideration, the court created a special condition of

release, a prohibition against unauthorized reentry, and clearly

explained     the    additional       penalties           if    Jimenez          violates    the

condition.      Although       the    court         did   not    specifically         tie    the

§ 3553(a)     factors     to    the    term          of   supervised         release        in   a

checklist manner, it is apparent that the court considered the

specific facts and circumstances of Jimenez’ case and found that

                                                3
an added measure of deterrence was needed.               Because the district

court thoroughly explained its reasons for the imposition of a

three-year   term   of   supervised   release,      we    conclude    that   the

district court committed no procedural error. *

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument    because   the     facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                      AFFIRMED




      *
       Alternatively, Jimenez asserts that the district court
should have explained why it imposed the maximum term of
supervised release, as opposed to a lesser amount of time.    We
conclude that the same explanation that supported imposing a
term of supervised release in the first instance is similarly
adequate to explain the length of the term of supervised release
deemed appropriate by the district court.



                                      4